Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 1 of 35 PageID #: 3210
               Case: 19-11505 Date Filed: 06/16/2020 Page: 1 of 34



                                                                    [PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 19-11505
                         ________________________

                     D.C. Docket No. 1:94-cr-00067-WS-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
                                    versus

STEVEN JONES,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                          _______________________

                         ________________________

                               No. 19-10758
                         ________________________

                    D.C. Docket No. 1:05-cr-20916-WPD-3
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 2 of 35 PageID #: 3211
               Case: 19-11505 Date Filed: 06/16/2020 Page: 2 of 34



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
                                    versus

ALFONSO ALLEN,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                         _______________________

                         ________________________

                               No. 19-11955
                         ________________________

                    D.C. Docket No. 2:99-cr-14021-DMM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
                                    versus

WARREN LAVELL JACKSON,

                                                        Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                         _______________________




                                       2
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 3 of 35 PageID #: 3212
               Case: 19-11505 Date Filed: 06/16/2020 Page: 3 of 34



                             ________________________

                                   No. 19-12847
                             ________________________

                        D.C. Docket No. 1:08-cr-20190-JEM-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,
                                          versus

THOMAS JOHNSON,

                                                                Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                            _______________________

                                     (June 16, 2020)

Before WILLIAM PRYOR, Chief Judge, GRANT, Circuit Judge, and JUNG, *
District Judge.

WILLIAM PRYOR, Chief Judge:

       These appeals require us to determine whether the district courts erred in

denying four motions for reduced sentences under the First Step Act of 2018. That

Act permits district courts to apply retroactively the reduced statutory penalties for



       *
          Honorable William F. Jung, United States District Judge for the Middle District of
Florida, sitting by designation.


                                             3
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 4 of 35 PageID #: 3213
               Case: 19-11505 Date Filed: 06/16/2020 Page: 4 of 34



crack-cocaine offenses in the Fair Sentencing Act of 2010 to movants sentenced

before those penalties became effective. Steven Jones, Alfonso Allen, Warren

Jackson, and Thomas Johnson were sentenced for crack-cocaine offenses before

the effective date of the Fair Sentencing Act and sought reduced sentences under

the First Step Act. The district courts denied their motions. We affirm the denials

of relief to Jones and Jackson, and we vacate the denials of relief to Allen and

Johnson and remand because their orders do not make clear that the district court

understood that it could reduce the movants’ sentences.

                                I. BACKGROUND

      Steven Jones, Alfonso Allen, Warren Jackson, and Thomas Johnson each

relied on the First Step Act of 2018 to seek a sentence reduction in the district

courts. The district courts denied their motions. Because these appeals raise

common issues of first impression in our Circuit, we resolve them in one opinion.

      In 1994, a grand jury charged Jones with conspiracy to possess with intent to

distribute “more than sixteen . . . kilograms of cocaine and of a mixture and

substance containing a detectable amount of [crack cocaine],” 21 U.S.C.

§§ 841(a)(1), 846, aiding and abetting possession with intent to distribute “more

than 600 grams of cocaine and of a mixture and substance containing a detectable

amount of [crack cocaine],” id. § 841(a)(1), and traveling in interstate commerce

with the intent to commit the crimes of “possession with intent to distribute and



                                          4
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 5 of 35 PageID #: 3214
               Case: 19-11505 Date Filed: 06/16/2020 Page: 5 of 34



distribution of crack cocaine,” id., and later did perform an unlawful activity of

distributing crack cocaine, 18 U.S.C. § 1952(a). A jury returned a general verdict

that found him guilty of all three counts. But the jury made no specific drug-

quantity finding because Jones was prosecuted before Apprendi v. New Jersey

made clear that drug-quantity findings that increase a defendant’s punishment must

be made by a jury based on a standard of proof of beyond a reasonable doubt. 530

U.S. 466, 490 (2000).

      At sentencing, the district court found that Jones was responsible for at least

75 kilograms of crack cocaine. Jones’s statutory range for counts one and two was

10 years to life imprisonment. See 21 U.S.C. § 841(b)(1)(A)(iii) (1994). His

guideline range, with a total offense level of 43 and a criminal history category of

I, was life imprisonment. The district court imposed a term of life imprisonment

for counts one and two, and a term of 60 months of imprisonment for count three,

all to run concurrently. It also imposed a five-year term of supervised release.

Jones later filed several unsuccessful challenges of his convictions and sentence.

      In 2019, Jones filed a motion for a reduced sentence under the First Step

Act. He argued that he was eligible for a sentence reduction based on the statutory

penalties in section 841(b)(1)(C) because the district court could consider only the

drug quantity that a jury found beyond a reasonable doubt based on Alleyne v.

United States, which held that Apprendi applies to facts that increase a defendant’s



                                          5
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 6 of 35 PageID #: 3215
               Case: 19-11505 Date Filed: 06/16/2020 Page: 6 of 34



statutory mandatory-minimum sentence. 570 U.S. 99, 116 (2013). The district

court denied his motion. It ruled that Jones was responsible for at least 75

kilograms of crack cocaine, and the First Step Act did not allow him to relitigate

that finding. Jones filed a motion for reconsideration that again argued only that he

was entitled to relief because the district court must apply the reduced penalties in

section 841(b)(1)(C), and the district court denied that motion.

      In 2006, a grand jury charged Allen with one count of conspiracy to

distribute 50 grams or more of crack cocaine, 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(iii), 846 (2006), two counts of distributing a detectable amount of crack

cocaine, id. § 841(a)(1), (b)(1)(C); 18 U.S.C. § 2, one count of possession with

intent to distribute a detectable amount of powder cocaine, crack cocaine, and

marijuana, 21 U.S.C. § 841(a)(1), (b)(1)(C)–(D); 18 U.S.C. § 2, possession of a

short-barreled shotgun in furtherance of a felony drug offense, 18 U.S.C. §§ 2,

924(c)(1)(A), (c)(1)(B)(i), possession of a firearm and ammunition by a convicted

felon, id. §§ 2, 922(g)(1), and possession of an unregistered short-barreled shotgun,

26 U.S.C. § 5861(d); 18 U.S.C. § 2. Before trial, the government filed notice of its

intent to rely on Allen’s two prior felony drug convictions to enhance his sentence.

See 21 U.S.C. § 851(a). A jury convicted Allen on all counts and made a drug-

quantity finding of 50 grams or more of crack cocaine for count one.




                                          6
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 7 of 35 PageID #: 3216
               Case: 19-11505 Date Filed: 06/16/2020 Page: 7 of 34



      At sentencing, Allen’s conviction for conspiracy to distribute 50 grams or

more of crack cocaine carried a statutory mandatory sentence of life imprisonment

because of his two prior felony drug convictions. See id. § 841(b)(1)(A)(iii) (2006).

Allen’s criminal history classified him as a career offender under the Guidelines.

See United Sates Sentencing Guidelines Manual § 4B1.1(a) (Nov. 2008). With a

total offense level of 37 and a criminal history category of VI, id. § 4B1.1(b)(A),

Allen’s guideline range would have been 360 months to life imprisonment, but

because of his statutory mandatory sentence of life imprisonment, his guideline

sentence became life imprisonment, id. § 5G1.1(b). The district court sentenced

Allen to a term of life imprisonment for the count involving the 50 grams of crack

cocaine, 30 years of imprisonment for the other three drug counts, 10 years of

imprisonment for two of the firearm counts, all to run concurrently, and a

consecutive term of 10 years of imprisonment for the final firearm count. The

district court also imposed a 10-year term of supervised release. After Allen filed

several unsuccessful challenges to his convictions and sentence, the President

commuted his sentence to 360 months of imprisonment in 2016.

      In 2019, Allen filed a motion for a reduced sentence under the First Step

Act. He argued that with the retroactive application of the Fair Sentencing Act and

his commutation, his statutory and guideline ranges would be lower than when he

was sentenced. The district court denied the motion and ruled that “[t]he



                                          7
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 8 of 35 PageID #: 3217
               Case: 19-11505 Date Filed: 06/16/2020 Page: 8 of 34



retroactive change in the law does not benefit Allen” because he had been

“responsible for selling between 420 and 784 grams of crack cocaine per week”

and would still be subject to a guideline range of 360 months to life imprisonment.

      In 1999, a grand jury charged Jackson with one count of possessing with

intent to distribute more than 50 grams of crack cocaine, 21 U.S.C. § 841(a)(1).

Before trial, the government filed notice of its intent to rely on Jackson’s three

prior felony drug convictions to enhance Jackson’s sentence. See id. § 851(a). A

jury convicted Jackson without making a drug-quantity finding.

      At sentencing, the district court found that Jackson was responsible for 287

grams of crack cocaine. Jackson faced a statutory mandatory sentence of life

imprisonment because of the drug quantity and his prior felony drug convictions.

See id. § 841(b)(1)(A)(iii) (1994). His guideline range would have been 235 to 293

months of imprisonment based on his total offense level of 34 and criminal history

category of V, but his statutory mandatory sentence of life imprisonment mandated

a guideline sentence of life imprisonment. See U.S.S.G. § 5G1.1(b) (1998). The

district court sentenced Jackson to life imprisonment. After Jackson filed multiple

unsuccessful challenges to his conviction and sentence, the President commuted

his sentence to 300 months of imprisonment in 2016.

      In 2019, Jackson filed a motion for a reduced sentence under the First Step

Act. He argued that he was entitled to a reduced statutory range because the district



                                           8
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 9 of 35 PageID #: 3218
               Case: 19-11505 Date Filed: 06/16/2020 Page: 9 of 34



court set his statutory penalties based on a drug-quantity finding that the jury had

not found beyond a reasonable doubt. The district court relied on the drug-quantity

finding of 287 grams of crack cocaine to conclude that the Fair Sentencing Act

“would have had no impact on [Jackson’s] sentence,” and it denied the motion.

      In 2008, a grand jury charged Johnson with possession with intent to

distribute five grams or more of crack cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(B)

(2006), possession with intent to distribute a detectable amount of powder cocaine,

id. § 841(a)(1), (b)(1)(C), possession of a firearm and ammunition as a convicted

felon, 18 U.S.C. §§ 922(g)(1), 924(e), and knowingly using and carrying a firearm

in furtherance of drug-trafficking felonies, id. § 924(c)(1)(A). Before trial, the

government filed notice of its intent to rely on Johnson’s four prior felony drug

convictions to seek higher statutory penalties. See 21 U.S.C. § 851(a). A jury

convicted Johnson of each count other than the count for using a firearm in

furtherance of drug-trafficking felonies, and the jury found that his crack-cocaine

offense involved five or more grams of crack cocaine.

      At sentencing, Johnson’s crack-cocaine count carried a statutory range of 10

years to life imprisonment because of the enhancement for his prior felony drug

convictions. See id. § 841(b)(1)(B)(iii) (2006). Those prior convictions also meant

the statutory range for his powder-cocaine count was zero to 30 years of

imprisonment. See id. § 841(b)(1)(C). His felon-in-possession count carried a



                                           9
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 10 of 35 PageID #: 3219
               Case: 19-11505 Date Filed: 06/16/2020 Page: 10 of 34



 statutory range of 15 years to life imprisonment. See 18 U.S.C. § 924(e)(1). As a

 career offender under the Guidelines, his guideline range was 360 months to life

 imprisonment based on a total offense level of 37 and a criminal history category

 of VI. See U.S.S.G. § 4B1.1(a), (b) (2007). The district court imposed three

 concurrent 360-month terms of imprisonment, followed by an eight-year term of

 supervised release. After Johnson filed several unsuccessful challenges to his

 convictions and sentence, the President commuted his sentence to a term of 240

 months of imprisonment in 2017.

       In 2019, Johnson filed a motion for a reduced sentence under the First Step

 Act in which he stressed the ways in which he has improved while in prison. The

 district court denied his motion. It rejected arguments by the government that

 Johnson was ineligible for a reduction because he was sentenced as a career

 offender and received a commutation, and it concluded that his statutory penalties

 would have been lower under the Fair Sentencing Act. But it ruled that “the First

 Step Act affords no further relief to” Johnson because he “is already serving a

 sentence below the bottom of the guideline range.”

                           II. STANDARD OF REVIEW

       We review de novo questions of statutory interpretation, United States v.

 Segarra, 582 F.3d 1269, 1271 (11th Cir. 2009), and whether a district court had the

 authority to modify a term of imprisonment, United States v. Phillips, 597 F.3d



                                          10
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 11 of 35 PageID #: 3220
               Case: 19-11505 Date Filed: 06/16/2020 Page: 11 of 34



 1190, 1194 & n.9 (11th Cir. 2010). We review for abuse of discretion the denial of

 an eligible movant’s request for a reduced sentence under the First Step Act. See

 First Step Act of 2018, Pub. L. No. 115-391, § 404(b)–(c), 132 Stat. 5194, 5222

 (stating that a district court “may” reduce a sentence but is not “require[d]” to do

 so).

                                  III. DISCUSSION

        We divide our discussion in three parts. First, we describe how the disparity

 in penalties for crack- and powder-cocaine offenses led Congress to enact the Fair

 Sentencing Act. Second, we discuss the authority of a district court to reduce a

 sentence under the First Step Act. Third, we conclude that the district courts did

 not err in denying the motions of Jones and Jackson but that we must vacate the

 orders denying Allen’s and Johnson’s motions and remand for further proceedings.

 The parties now agree, as do we, that the movants who received an executive grant

 of clemency—Allen, Jackson, and Johnson—are not ineligible for a reduction on

 that basis, so we need not discuss that issue further.

            A. The 100-to-1 Ratio for Crack- and Powder-Cocaine Offenses.

        When the movants were sentenced, the statutory penalties for drug-

 trafficking offenses involving crack cocaine were the same as the statutory

 penalties for drug-trafficking offenses involving 100 times as much powder

 cocaine. See Kimbrough v. United States, 552 U.S. 85, 91 (2007) (citing 21 U.S.C.



                                           11
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 12 of 35 PageID #: 3221
               Case: 19-11505 Date Filed: 06/16/2020 Page: 12 of 34



 § 841 (2006)). A statutory range of 10 years to life imprisonment applied to drug

 traffickers dealing in 50 grams or more of crack cocaine or 5,000 grams or more of

 powder cocaine. 21 U.S.C. § 841(b)(1)(A) (2006). A statutory range of five to 40

 years of imprisonment applied to drug traffickers dealing in at least five grams of

 crack cocaine or at least 500 grams of powder cocaine. Id. § 841(b)(1)(B). And a

 statutory range of zero to 20 years of imprisonment applied to drug traffickers

 dealing in less than five grams of crack cocaine or less than 500 grams of powder

 cocaine. Id. § 841(b)(1)(C). Each subsection of the statute also provided for

 increased statutory penalties based on certain factual predicates, such as prior

 felony drug convictions. See id. § 841(b)(1)(A)–(C).

       The United States Sentencing Commission condemned the disparity between

 the penalties for crack- and powder-cocaine offenses. See, e.g., U.S. Sentencing

 Comm’n, Report to the Congress: Cocaine and Federal Sentencing Policy 2, 7–8

 (May 2007); U.S. Sentencing Comm’n, Special Report to the Congress: Cocaine

 and Federal Sentencing Policy 1–2, 9 (Apr. 1997). “[T]o keep similar drug-

 trafficking sentences proportional,” the Commission based the offense levels in the

 Guidelines on the mandatory-minimum penalties in the statute, which, of course,

 included the 100-to-1 ratio. Dorsey v. United States, 567 U.S. 260, 267–68 (2012).

 But the Commission spent the next two decades urging Congress to amend those

 penalties. Id. at 268; see also Kimbrough, 552 U.S. at 97–98. The Commission



                                           12
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 13 of 35 PageID #: 3222
               Case: 19-11505 Date Filed: 06/16/2020 Page: 13 of 34



 argued that the harsher penalties for offenses involving crack instead of powder

 cocaine were unjustified and undermined respect for the criminal justice system

 because of the “widely-held perception” that the disparate penalties “promote[d]

 unwarranted disparity based on race.” Kimbrough, 552 U.S. at 97–98 (internal

 quotation marks omitted); accord Dorsey, 567 U.S. at 268; Rachel E. Barkow,

 Categorical Mistakes: The Flawed Framework of the Armed Career Criminal Act

 and Mandatory Minimum Sentencing, 133 Harv. L. Rev. 200, 215–16 (2019).

       Congress amended the penalties for crack-cocaine offenses when it enacted

 the Fair Sentencing Act of 2010. See Fair Sentencing Act of 2010, Pub. L. No.

 111-220, 124 Stat. 2372 (2010). The Act increased the quantity of crack cocaine

 necessary to trigger the higher penalties in subsections (b)(1)(A)(iii) and (B)(iii).

 Fair Sentencing Act § 2(a). A defendant now must traffic at least 280 grams of

 crack cocaine to trigger the highest penalties, 21 U.S.C. § 841(b)(1)(A)(iii) (2012),

 and 28 grams of crack cocaine to trigger the intermediate penalties, id.

 § 841(b)(1)(B)(iii). See Fair Sentencing Act § 2(a). These amended penalties

 reduced the crack-to-powder-cocaine ratio from 100-to-1 to 18-to-1. Dorsey, 567

 U.S. at 269. The Act also eliminated the five-year mandatory-minimum sentence

 that had applied to simple possession of crack cocaine. Fair Sentencing Act § 3;

 see also 21 U.S.C. § 844(a) (2006). But the amended penalties applied only to




                                           13
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 14 of 35 PageID #: 3223
               Case: 19-11505 Date Filed: 06/16/2020 Page: 14 of 34



 defendants who were sentenced on or after the effective date of the Fair Sentencing

 Act. Dorsey, 567 U.S. at 264.

         B. The First Step Act Permits District Courts to Reduce the Term of
        Imprisonment for Certain Previously Sentenced Crack-Cocaine Offenders.

       When Congress enacted the First Step Act of 2018, it granted district courts

 discretion to reduce the sentences of crack-cocaine offenders in accordance with

 the amended penalties in the Fair Sentencing Act. See First Step Act § 404. A

 district court lacks the inherent authority to modify a term of imprisonment. 18

 U.S.C. § 3582(c); United States v. Puentes, 803 F.3d 597, 606 (11th Cir. 2015).

 But it may do so, as relevant here, to the extent that a statute expressly permits. 18

 U.S.C. § 3582(c)(1)(B). And the First Step Act expressly permits district courts to

 reduce a previously imposed term of imprisonment.

       The First Step Act permits a district “court that imposed a sentence for a

 covered offense” to “impose a reduced sentence as if sections 2 and 3 of the Fair

 Sentencing Act . . . were in effect at the time the covered offense was committed.”

 First Step Act § 404(b). It defines “covered offense” as “a violation of a Federal

 criminal statute, the statutory penalties for which were modified by section 2 or 3

 of the Fair Sentencing Act . . . that was committed before August 3, 2010.” Id.

 § 404(a). A district court may not “entertain a motion” from a defendant who

 already benefitted from the Fair Sentencing Act by having his sentence imposed or

 reduced “in accordance with” sections two or three of the Fair Sentencing Act. Id.

                                           14
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 15 of 35 PageID #: 3224
               Case: 19-11505 Date Filed: 06/16/2020 Page: 15 of 34



 § 404(c). Nor may a district court “entertain a motion” from a defendant who

 already had a motion under section 404 of the First Step Act “denied after a

 complete review of the motion on the merits.” Id. The Act makes clear that the

 relief in subsection (b) is discretionary: “Nothing in this section shall be construed

 to require a court to reduce any sentence pursuant to this section.” Id.

       To be eligible for a reduction, the district court must have “imposed a

 sentence” on the movant for a “covered offense.” Id. § 404(a)–(b). The First Step

 Act defines covered offense as “a violation of a Federal criminal statute, the

 statutory penalties for which were modified by section 2 or 3 of the Fair

 Sentencing Act . . . , that was committed before August 3, 2010.” Id. § 404(a)

 (emphasis added). The meaning of “covered offense” depends on what the clause

 in italics—the “penalties clause”—modifies.

       We see two possibilities. The penalties clause could modify the phrase

 “violation of a Federal criminal statute.” Or it could modify only the shorter phrase

 “Federal criminal statute.” See United States v. Johnson, 19-874, 2020 WL

 3023063, at *7 (2d Cir. June 5, 2020); United States v. Boulding, No. 19-1590, 19-

 1706, 2020 WL 2832110, at *6 (6th Cir. June 1, 2020); United States v. Shaw, 957

 F.3d 734, 738 (7th Cir. 2020); United States v. Smith, 954 F.3d 446, 448–49 (1st

 Cir. 2020); United States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019); United




                                           15
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 16 of 35 PageID #: 3225
               Case: 19-11505 Date Filed: 06/16/2020 Page: 16 of 34



 States v. McDonald, 944 F.3d 769, 771–72 (8th Cir. 2019); United States v.

 Wirsing, 943 F.3d 175, 185–86 (4th Cir. 2019).

       The better reading is that the penalties clause modifies the whole phrase

 “violation of a Federal criminal statute.” A violation of a federal criminal statute is

 commonly called an “offense.” Offense, Black’s Law Dictionary (11th ed. 2019)

 (“A violation of the law; a crime . . . .”). This definition makes sense because the

 term we are defining is “covered offense.” See Antonin Scalia & Bryan A. Garner,

 Reading Law: The Interpretation of Legal Texts § 36, at 232 (2012) (“[T]he word

 being defined is the most significant element of the definition’s context.”); id.

 (explaining that there is a presumption that legal drafters give defined words their

 “general meaning” (internal quotation marks omitted)). A movant’s offense is a

 covered offense if section two or three of the Fair Sentencing Act modified its

 statutory penalties. Section two of the Fair Sentencing Act, the only section

 applicable in these appeals, modified the statutory penalties for crack-cocaine

 offenses that have as an element the quantity of crack cocaine provided in

 subsections 841(b)(1)(A)(iii) and (B)(iii). It did so by increasing the quantity of

 crack cocaine necessary to trigger those penalty provisions. See Fair Sentencing

 Act § 2(a). So a movant has a “covered offense” if his offense triggered a statutory

 penalty that has since been modified by the Fair Sentencing Act.




                                           16
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 17 of 35 PageID #: 3226
               Case: 19-11505 Date Filed: 06/16/2020 Page: 17 of 34



       The alternative interpretation primarily relies on the nearest-reasonable-

 referent canon, which provides that a “modifier normally applies only to the

 nearest reasonable referent.” Scalia & Garner, Reading Law § 20, at 152. The

 relevant modifier in the definition of “covered offense” is the penalties clause. The

 movants argue that this canon suggests that the penalties clause modifies only the

 phrase “Federal criminal statute” because that is the referent that immediately

 precedes the penalties clause. See, e.g., Jackson, 945 F.3d at 320; Wirsing, 943

 F.3d at 185. But that reading ignores the fact that the canon does “not appl[y]”

 when a “modifier directly follows a concise and integrated clause,” Cyan, Inc. v.

 Beaver Cty. Emps. Ret. Fund, 138 S. Ct. 1061, 1077 (2018) (internal quotation

 marks omitted), such as “a violation of a Federal criminal statute,” see Scalia &

 Garner, Reading Law § 20, at 152 (explaining that a modifier “applies only to the

 nearest reasonable referent” (emphasis added)).

       The decision of the Supreme Court in Cyan is instructive. In Cyan, the Court

 interpreted a statutory provision that stated: “Any covered class action brought in

 any State court involving a covered security, as set forth in subsection (b) of this

 section, shall be removable to the Federal district court for the district in which the

 action is pending, and shall be subject to subsection (b) of this section.” 138 S. Ct.

 at 1075 (emphasis added) (quoting 15 U.S.C. § 77p(c)). Subsection (b) requires

 dismissal of certain class actions—namely, those premised on state law that allege



                                           17
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 18 of 35 PageID #: 3227
               Case: 19-11505 Date Filed: 06/16/2020 Page: 18 of 34



 misconduct related to securities—whether the class action is brought in state or

 federal court. Id. at 1067, 1075 (citing 15 U.S.C. § 77p(b)). The Supreme Court

 explained that the natural reading of the relevant statutory provision is that when a

 class action set forth in subsection (b) is filed in state court, the defendant may

 remove it to federal court to ensure compliance with the mandatory-dismissal

 provision. Id. at 1075.

       The Supreme Court rejected the government’s argument that the “rule of the

 last antecedent” mandated a different interpretation. Id. at 1076 (internal quotation

 marks omitted). The government contended that the “as-set-forth” clause did not

 refer to the entire preceding clause but instead referred only to the immediately

 preceding phrase “involving a covered security.” Id. (internal quotation marks

 omitted). It argued that subsections (b)(1) and (b)(2) set forth specific types of

 misconduct related to the sale of a covered security. Id. So the government argued

 a covered class action that alleged the kind of misconduct in those subsections was

 subject to removal, regardless of whether it was premised on state law, that is,

 regardless of whether the class action was the type set forth in subsection (b). Id. In

 rejecting that argument, the Supreme Court explained that the “as-set-forth” clause

 “goes back to the beginning of the preceding clause” because the clause “hangs

 together as a unified whole, referring to a single thing (a type of class action).” Id.

 at 1077. The rule of the last antecedent was not to the contrary because that rule



                                            18
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 19 of 35 PageID #: 3228
               Case: 19-11505 Date Filed: 06/16/2020 Page: 19 of 34



 does not apply “when the modifier directly follows a concise and integrated

 clause.” Id. (internal quotation marks omitted). Contra Mellouli v. Lynch, 135 S.

 Ct. 1980, 1989–90 (2015) (applying the canon to the long and segmented phrase

 “convicted of a violation of . . . any law or regulation of a State, the United States,

 or a foreign country relating to a controlled substance (as defined in [section] 802)”

 to conclude that “relating to a controlled substance” did not reach all the way back

 to modify “violation” (alteration adopted) (quoting 8 U.S.C. § 1227 (a)(2)(B)(i))).

       In the definition of “covered offense,” the penalties clause directly follows

 the concise and integrated clause “a violation of a Federal criminal statute.” The

 clause refers to a single thing—a type of violation. Indeed, this clause functions as

 a unified phrase elsewhere in the definition of covered offense. Recall, “covered

 offense” means “a violation of a Federal criminal statute, the statutory penalties for

 which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that was

 committed before August 3, 2010.” First Step Act § 404(a) (emphasis added). The

 final clause modifies the unified phrase because one cannot “commit” a “Federal

 criminal statute,” only a “violation of a Federal criminal statute.”

       The alternative interpretation—that the penalties clause modifies only

 “Federal criminal statute”—would mean that any movant sentenced for a drug-

 trafficking offense would have a covered offense even if his offense did not

 involve crack cocaine. Section 841 is the applicable drug-trafficking statute.



                                            19
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 20 of 35 PageID #: 3229
               Case: 19-11505 Date Filed: 06/16/2020 Page: 20 of 34



 Subsection (a) provides that it is unlawful to traffic a variety of controlled or

 counterfeit substances. See 21 U.S.C. § 841(a). Subsection (b) provides the

 penalties for the various offenses involving those substances. See id. § 841(b). The

 Fair Sentencing Act modified some of the penalties that apply to this statute—

 whether defined as subsection (a) or the entire statute—by amending the quantity

 of crack cocaine necessary to trigger the higher penalties in two provisions of

 subsection (b). See Fair Sentencing Act § 2(a). So this alternative interpretation

 would mean that a movant with any drug-trafficking offense—even, say, a heroin

 offense—would have a “covered offense” because the movant violated section 841

 and the Fair Sentencing Act modified some of the penalties that apply to section

 841, even though the Act did not alter the penalties for heroin offenses. See Smith,

 954 F.3d at 450 & n.5. In other words, this alternative interpretation would mean

 that the First Step Act covers offenses unaffected by the Fair Sentencing Act.

       Interpreting “Federal criminal statute” to mean “statutory provision” is not a

 viable alternative. Some of our sister circuits have held that a movant has a covered

 offense if he violated section 841(b)(1)(A)(iii) or (B)(iii). See Johnson, 2020 WL

 3023063, at 7 n.6; Wirsing, 943 F.3d at 186. But it is unnatural to read these

 subsections, which provide the penalties for violations of section 841(a) involving

 crack cocaine, as being the “statute” to which the penalties clause refers, especially

 because doing so requires concluding that the Fair Sentencing Act modified the



                                            20
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 21 of 35 PageID #: 3230
               Case: 19-11505 Date Filed: 06/16/2020 Page: 21 of 34



 penalties that apply to these “statutes” by modifying the provisions themselves.

 Our sister circuits attempt to avoid application of the First Step Act to movants

 with offenses involving a controlled substance other than crack cocaine by

 ignoring that drug-trafficking defendants who “violate” a penalty provision in

 subsection 841(b) also violate section 841, a statute for which the Fair Sentencing

 Act modified the statutory penalties.

       Reading the penalties clause as modifying the unified phrase “violation of a

 Federal criminal statute” avoids these oddities. It makes clear that the clause refers

 to the crack-cocaine offenses for which sections 841(b)(1)(A)(iii) and (B)(iii)

 provide the penalties. Those provisions are two of the statutory penalty provisions

 that apply to violations of section 841(a), and they are the only provisions that the

 Fair Sentencing Act modified. See 21 U.S.C. § 841(b); Fair Sentencing Act § 2(a);

 see also Scalia & Garner, Reading Law § 2, at 56 (“[W]ords are given meaning by

 their context, and context includes the purpose of the text[, which, of course,]

 . . . must be derived from the text.”). Our interpretation leads to the same end result

 as the interpretation by our sister circuits, but it does so in a way that is consistent

 with the text and structure of section 404 of the First Step Act.

       To be sure, the penalties clause uses the past tense—“were modified”—to

 describe the effect that the Fair Sentencing Act had on the statutory penalties. And

 the Fair Sentencing Act did not modify the penalties for any movant’s earlier



                                            21
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 22 of 35 PageID #: 3231
               Case: 19-11505 Date Filed: 06/16/2020 Page: 22 of 34



 statutory violation because the Act did not apply retroactively. See Jackson, 945

 F.3d at 320 (citing United States v. Rose, 379 F. Supp. 3d 223, 229 (S.D.N.Y.

 2019)). But even so, the Fair Sentencing Act modified the statutory penalties for

 certain crack-cocaine offenses (that is, covered offenses), which means the First

 Step Act permits courts to review whether the Fair Sentencing Act altered the

 penalties for the movant’s category of offense.

       To determine the offense for which the district court imposed a sentence,

 district courts must consult the record, including the movant’s charging document,

 the jury verdict or guilty plea, the sentencing record, and the final judgment. From

 these sources, the district court must determine whether the movant’s offense

 triggered the higher penalties in section 841(b)(1)(A)(iii) or (B)(iii). If so, the

 movant committed a covered offense.

       We reject the argument by the government that a district court must

 determine a movant’s “covered offense” by considering the specific quantity of

 crack cocaine involved in the movant’s violation. The government argues that

 because Congress used the term “violation” instead of “conviction,” “covered

 offense” means all the movant’s conduct underlying the statutory violation, not

 only the finding of drug quantity that triggered the statutory penalty. The

 government would have courts consider a finding of drug quantity anywhere in the




                                            22
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 23 of 35 PageID #: 3232
               Case: 19-11505 Date Filed: 06/16/2020 Page: 23 of 34



 record, such as a finding that was necessary for determining only relevant conduct

 under the Sentencing Guidelines or a finding in a postsentencing proceeding.

       That argument impermissibly isolates the word “violation” from its context,

 which establishes that a covered offense is an offense. See First Step Act § 404(a).

 Offenses are made up of elements. See Elements of Crime, Black’s Law Dictionary

 (11th ed. 2019). The elements for the movants’ offenses are found in section 841.

 And the specific elements in that statute that matter for eligibility under the First

 Step Act are the two drug-quantity elements in sections 841(b)(1)(A)(iii) and

 (b)(1)(B)(iii) because section two of the Fair Sentencing modified only offenses

 that include one of those drug-quantity elements. When the movants committed

 their offenses, the drug-quantity element in section 841(b)(1)(A)(iii) was 50 grams

 or more of crack cocaine, and the drug-quantity element in section

 841(b)(1)(B)(iii) was five grams or more of crack cocaine. The range for each

 element meant that the movants did not need to be responsible for exactly 50 grams

 or five grams of crack cocaine—any quantity in the range sufficed and the offense

 would have as an element either 50 grams or more or five grams or more of crack

 cocaine, respectively. See Mathis v. United States, 136 S. Ct. 2243, 2249 (2016)

 (explaining that some statutes “enumerate[] various factual means of committing a

 single element”). The ranges did not create an infinite number of crack-cocaine

 offenses based on the specific means by which the elements may be satisfied, such



                                           23
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 24 of 35 PageID #: 3233
               Case: 19-11505 Date Filed: 06/16/2020 Page: 24 of 34



 as distribution of 750.25 grams of crack cocaine. The actual drug-quantity involved

 in the movant’s offense is irrelevant as far as the element and the offense are

 concerned. The actual quantity is only the means of satisfying the drug-quantity

 element. See id. That quantity constitutes relevant conduct under the Sentencing

 Guidelines, see U.S.S.G. § 1B1.3 (2018), but it does not define the offense.

       Although we reject the argument that a movant’s covered offense is

 determined by the actual quantity of crack cocaine involved in his violation, we

 acknowledge that a district court, of course, could consider its previous findings of

 relevant conduct in deciding whether to exercise its discretion to reduce an eligible

 movant’s sentence under section 404(b) of the First Step Act. See First Step Act

 § 404(b). The actual quantity of crack cocaine involved in a violation is a key

 factor for a sentence modification just as it is when a district court imposes a

 sentence. See 18 U.S.C. § 3553(a)(1) (instructing district courts to consider the

 nature and circumstances of the offense when imposing a sentence). But we do not

 read the Act as allowing the district court to use its earlier findings of relevant

 conduct that were unrelated to the movant’s statutory penalty to conclude that he

 did not commit a covered offense. These determinations of whether a movant is

 eligible for relief and whether to grant the movant relief are separate.

       We also reject the movants’ argument that district courts may not, in making

 the “covered offense” determination, consider a previous drug-quantity finding that



                                            24
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 25 of 35 PageID #: 3234
               Case: 19-11505 Date Filed: 06/16/2020 Page: 25 of 34



 was necessary to trigger the statutory penalty if it was made by a judge. The

 movants argue that when a jury did not make a drug-quantity finding, a district

 court should consider only that the offense involved a detectable amount of crack

 cocaine—punishable by section 841(b)(1)(C)—regardless of the statutory penalty

 that the district court applied at sentencing. To be sure, we now understand that a

 jury was constitutionally required to find the nature and quantity of the controlled

 substance involved in the offense if that finding increased the statutory penalty. See

 Apprendi, 530 U.S. at 490; see also Danforth v. Minnesota, 552 U.S. 264, 271

 (2008) (“[T]he source of a ‘new rule’ is the Constitution itself, not any judicial

 power to create new rules of law. Accordingly, the underlying right necessarily

 pre-exists our articulation of the new rule.”); cf. Lester v. United States, 921 F.3d

 1306, 1312–15 (11th Cir. 2019) (W. Pryor, J., respecting the denial of rehearing en

 banc) (explaining that the Guidelines were never truly mandatory because that

 practice always violated the Sixth Amendment). But just as a movant may not use

 Apprendi to collaterally attack his sentence, see McCoy v. United States, 266 F.3d

 1245, 1258 (11th Cir. 2001), he cannot rely on Apprendi to redefine his offense for

 purposes of a First Step Act motion. Moreover, taken to its logical end, the

 movants’ argument would mean that a movant convicted before Apprendi is

 ineligible for relief under the First Step Act because the Fair Sentencing Act did




                                           25
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 26 of 35 PageID #: 3235
               Case: 19-11505 Date Filed: 06/16/2020 Page: 26 of 34



 not modify the statutory penalties for offenses involving only a detectable amount

 of crack cocaine.

       All four of the movants were sentenced for a covered offense. The district

 court sentenced Jones for, among others, the offenses of conspiracy to possess with

 intent to distribute 50 grams or more of crack cocaine and possession with intent to

 distribute 50 grams or more of crack cocaine. Those offenses were charged in his

 superseding indictment as conspiracy to possess with intent to distribute more than

 16 kilograms of powder and crack cocaine and possession with intent to distribute

 more than 600 grams of powder and crack cocaine. But the final judgment lists

 both offenses as solely crack-cocaine offenses, and the district court’s drug-

 quantity finding involved only crack cocaine. The record establishes that the

 district court treated both counts as crack-cocaine offenses when it “imposed a

 sentence” on Jones. See First Step Act § 404(b) (explaining that the district court

 must have “imposed a sentence for a covered offense”). The Fair Sentencing Act

 modified the statutory penalties for offenses like Jones’s that involve 50 grams or

 more of crack cocaine from 10 years to life imprisonment to five to 40 years of

 imprisonment. Compare 21 U.S.C. § 841(b)(1)(A)(iii) (1994), with id.

 § 841(b)(1)(B)(iii) (2012). Jones’s offenses qualify as covered offenses.

       The district court sentenced Allen for, among others, the offense of

 conspiracy to distribute 50 grams or more of crack cocaine. That offense was



                                          26
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 27 of 35 PageID #: 3236
               Case: 19-11505 Date Filed: 06/16/2020 Page: 27 of 34



 charged in his indictment and found by a jury. The statutory penalty for that

 offense was originally life imprisonment because of Allen’s two prior felony drug

 convictions. See id. § 841(b)(1)(A)(iii) (2006). Under the Fair Sentencing Act, that

 same offense would lead to a statutory range of 10 years to life imprisonment. See

 id. § 841(b)(1)(B)(iii) (2012). The larger quantity of crack cocaine that the district

 court found—“between 420 and 784 grams of crack cocaine per week”—did not

 trigger the statutory penalty for Allen’s offense. Because the Fair Sentencing Act

 modified the statutory penalties for Allen’s offense, he has a “covered offense.”

       The district court sentenced Jackson for the offense of possession with intent

 to distribute 50 grams or more of crack cocaine. Jackson’s indictment charged him

 with that offense, and although the jury did not make a drug-quantity finding, the

 district court found at sentencing a drug quantity of at least 50 grams of crack

 cocaine. The statutory penalty for Jackson’s offense was originally life

 imprisonment because of Jackson’s drug quantity and three prior felony drug

 convictions. See id. § 841(b)(1)(A)(iii) (1994). The Fair Sentencing Act modified

 the penalties for his offense to be 10 years to life imprisonment. See id.

 § 841(b)(1)(B)(iii) (2012). Jackson has a covered offense.

       The district court sentenced Johnson for, among others, the offense of

 possession with intent to distribute five grams or more of crack cocaine. That is the

 offense in his indictment and found by a jury. Because of Johnson’s four prior



                                           27
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 28 of 35 PageID #: 3237
               Case: 19-11505 Date Filed: 06/16/2020 Page: 28 of 34



 felony drug convictions, the statutory penalty for his offense was 10 years to life

 imprisonment. See id. § 841(b)(1)(B)(iii) (2006). After the Fair Sentencing Act, the

 statutory range for that same offense changed to zero to 30 years of imprisonment.

 See id. § 841(b)(1)(C) (2012). Because the Fair Sentencing Act modified the

 statutory penalties for Johnson’s offense, he too has a “covered offense.”

       The movants all have a “covered offense” because the district court

 sentenced them for violations of section 841 for which the Fair Sentencing Act

 modified the statutory penalties. But a movant’s satisfaction of the “covered

 offense” requirement does not necessarily mean that a district court can reduce his

 sentence. Any reduction must be “as if sections 2 and 3 of the Fair Sentencing Act

 . . . were in effect at the time the covered offense was committed.” First Step Act

 § 404(b).

       This “as-if” requirement imposes two limits relevant to these appeals. First,

 it does not permit reducing a movant’s sentence if he received the lowest statutory

 penalty that also would be available to him under the Fair Sentencing Act. Second,

 in determining what a movant’s statutory penalty would be under the Fair

 Sentencing Act, the district court is bound by a previous finding of drug quantity

 that could have been used to determine the movant’s statutory penalty at the time

 of sentencing.




                                          28
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 29 of 35 PageID #: 3238
               Case: 19-11505 Date Filed: 06/16/2020 Page: 29 of 34



       If the movant’s sentence would have necessarily remained the same had the

 Fair Sentencing Act been in effect, then the district court lacks the authority to

 reduce the movant’s sentence. Any reduction the district court would grant would

 not be “as if” the Fair Sentencing Act had been in effect. That is, the First Step Act

 does not permit a reduction when the Fair Sentencing Act could not have

 benefitted the movant.

       To be clear, the Constitution does not prohibit district courts, in deciding

 motions for reduced sentences under the First Step Act, from relying on earlier

 judge-found facts that triggered statutory penalties that the Fair Sentencing Act

 later modified. In determining what a movant’s statutory penalties would be under

 the Fair Sentencing Act, the district court is not increasing the movant’s penalty. It

 is either maintaining the movant’s penalty or decreasing it. See Alleyne, 570 U.S.

 at 103 (“[A]ny fact that increases the mandatory minimum is an ‘element’ that

 must be submitted to the jury.” (emphasis added)); Apprendi, 530 U.S. at 490

 (“Other than the fact of a prior conviction, any fact that increases the penalty for a

 crime beyond the prescribed statutory maximum must be submitted to a jury, and

 proved beyond a reasonable doubt.” (emphasis added)); cf. Dillon v. United States,

 560 U.S. 817, 825, 828–29 (2010) (holding that the Sixth Amendment does not bar

 a district court from finding facts that determine a mandatory guideline range in a

 section 3582(c)(2) proceeding). And unlike the statutory penalties that applied



                                           29
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 30 of 35 PageID #: 3239
               Case: 19-11505 Date Filed: 06/16/2020 Page: 30 of 34



 when the movants were originally sentenced, the amended statutory penalties in

 the First Step Act apply to the movants as an act of legislative grace left to the

 discretion of the district court.

        C. The District Courts Did Not Err in Denying the Motions of Jones and
        Jackson but May Have Erred in Denying the Motions of Allen and Johnson.

        The district courts did not err in denying the motions of Jones and Jackson.

 When the district court sentenced Jones, its drug-quantity finding of 75 kilograms

 of crack cocaine subjected Jones to a statutory range of 10 years to life

 imprisonment. The only argument Jones made that the First Step Act entitled him

 to a reduced sentence was that the absence of a drug-quantity finding by the jury

 meant that his statutory range should be zero to 20 years of imprisonment. The

 district court did not err in refusing to allow Jones to relitigate his drug-quantity

 finding. Jackson was sentenced to a statutory mandatory sentence of life

 imprisonment based on a drug-quantity finding of 287 grams of crack cocaine and

 his three prior felony drug convictions. The district court correctly concluded that

 it could not reduce Jackson’s sentence because his drug-quantity finding meant that

 he would face the same statutory penalty of life imprisonment under the Fair

 Sentencing Act. See 21 U.S.C. § 841(b)(1)(A)(iii) (2012).

        The district court had the discretion to reduce the sentences of Allen and

 Johnson. At their sentencings, the district court determined their statutory penalties

 based on the drug quantities that the juries found beyond a reasonable doubt. The

                                            30
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 31 of 35 PageID #: 3240
               Case: 19-11505 Date Filed: 06/16/2020 Page: 31 of 34



 jury in Allen’s trial found a drug quantity of 50 grams or more of crack cocaine.

 And Johnson’s jury found a drug quantity of five grams or more of crack cocaine.

 Allen’s and Johnson’s statutory ranges would have been lower if the Fair

 Sentencing Act had been in effect when they committed their offenses. Allen’s

 statutory range would have been 10 years to life imprisonment instead of a

 mandatory sentence of life imprisonment. Compare id. § 841(b)(1)(A)(iii) (2006),

 with id. § 841(b)(1)(B)(iii) (2012). And Johnson’s statutory range would have been

 zero to 30 years of imprisonment instead of 10 years to life imprisonment.

 Compare id. § 841(b)(1)(B)(iii) (2006), with id. § 841(b)(1)(C) (2012).

       The district court had the authority to reduce Allen’s and Johnson’s

 sentences, but it was not required to do so. The First Step Act states that “[n]othing

 in this section shall be construed to require a court to reduce any sentence pursuant

 to this section.” First Step Act § 404(c). District courts have wide latitude to

 determine whether and how to exercise their discretion in this context. In

 exercising their discretion, they may consider all the relevant factors, including the

 statutory sentencing factors, 18 U.S.C. § 3553(a). See United States v. Allen, 956

 F.3d 355, 357 (6th Cir. 2020). A district court abuses its discretion when it “applies

 an incorrect legal standard.” Diveroli v. United States, 803 F.3d 1258, 1262 (11th

 Cir. 2015) (internal quotation marks omitted).




                                           31
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 32 of 35 PageID #: 3241
               Case: 19-11505 Date Filed: 06/16/2020 Page: 32 of 34



       The order denying relief to Allen is ambiguous as to whether the district

 court understood that it could reduce Allen’s sentence. As a reminder, the district

 court sentenced Allen to a statutory mandatory sentence of life imprisonment, and

 the President later commuted his sentence to 360 months of imprisonment. In

 denying Allen’s motion, the district court explained that “[t]he retroactive change

 in the law does not benefit Allen” because it “found that Allen was responsible for

 selling between 420 and 784 grams of crack cocaine per week. As a career

 offender, Allen would still score out to a Level 37, with a Criminal History

 Category Six for a range of 360 months-life.”

       The district court might have incorrectly concluded that Allen was ineligible

 for a reduction either because of the drug-quantity finding or because of his

 designation as a career offender. The government stated at oral argument that it

 viewed the district court as ruling that it lacked the authority to reduce Allen’s

 sentence. Allen’s commuted sentence is at the bottom of the guideline range,

 which may have caused the district court to conclude that Allen was ineligible for a

 further reduction to his sentence. So we vacate the order and remand for further

 consideration.

       The order denying relief to Johnson is also ambiguous as to whether the

 district court understood its authority to reduce Johnson’s sentence below the

 revised guideline range. As a reminder, the district court sentenced Johnson as a



                                           32
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 33 of 35 PageID #: 3242
               Case: 19-11505 Date Filed: 06/16/2020 Page: 33 of 34



 career offender to 360 months of imprisonment, and the President later commuted

 his sentence to 240 months of imprisonment. In denying Johnson’s motion, the

 district court correctly rejected arguments by the government that Johnson was

 ineligible for a reduced sentence because of his commutation and career-offender

 status. It then explained that Johnson “appear[ed] eligible for relief” but that

 “[n]otwithstanding the statutory revisions, all parties appear to agree” that because

 of the commutation, Johnson’s sentence is already nearly two years less than the

 bottom of his revised guideline range. The district court concluded by “find[ing]

 that the First Step Act affords no further relief to [Johnson] in this case.”

       We cannot be sure that the district court understood its authority to reduce

 Johnson’s sentence below the revised guideline range. The ambiguous phrase that

 the First Step Act “affords no further relief” leaves us unsure of the grounds for the

 ruling. The government erroneously argued in the district court that Johnson was

 ineligible for a reduction because his sentence was already below the revised

 guideline range. If the district court ruled that it could not grant Johnson’s motion,

 that ruling would be erroneous because neither the First Step Act nor section

 3582(c)(1)(B) barred the district court from reducing Johnson’s sentence below the

 revised guideline range. It is also possible that the district court correctly

 understood that it could reduce Johnson’s sentence but chose not to because

 Johnson’s commutation already afforded him what it believed to be sufficient



                                            33
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 34 of 35 PageID #: 3243
               Case: 19-11505 Date Filed: 06/16/2020 Page: 34 of 34



 relief. We cannot tell which of these readings is correct, so we vacate the order and

 remand for further proceedings.

                                 IV. CONCLUSION

       We AFFIRM the orders denying Jones’s and Jackson’s motions to reduce

 their sentences. We VACATE the orders denying Allen’s and Johnson’s motions

 and REMAND for further proceedings.




                                          34
Case 1:94-cr-00067-WS Document 450 Filed 06/16/20 Page 35 of 35 PageID #: 3244
                Case: 19-11505 Date Filed: 06/16/2020 Page: 1 of 1


                                      UNITED STATES COURT OF APPEALS
                                         FOR THE ELEVENTH CIRCUIT

                                         ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                       56 Forsyth Street, N.W.
                                                       Atlanta, Georgia 30303


 David J. Smith                                                                                             For rules and forms visit
 Clerk of Court                                                                                             www.ca11.uscourts.gov


                                                      June 16, 2020

 MEMORANDUM TO COUNSEL OR PARTIES

 Appeal Number: 19-11505-GG
 Case Style: USA v. Steven Jones
 District Court Docket No: 1:94-cr-00067-WS-1

 This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
 system, unless exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF
 system by registering for an account at www.pacer.gov. Information and training materials related to
 electronic filing, are available at www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today
 in this appeal. Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later
 date in accordance with FRAP 41(b).

 The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for
 rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate
 filings, a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office within the
 time specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content
 of a motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

 Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list
 of all persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-
 1. In addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition
 for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

 Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time
 spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of
 a petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404)
 335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

 For questions concerning the issuance of the decision of this court, please call the number referenced in the
 signature block below. For all other questions, please call Joseph Caruso, GG at (404) 335-6177.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Jeff R. Patch
 Phone #: 404-335-6151

                                                                                        OPIN-1 Ntc of Issuance of Opinion
